Case 3:19-cv-00041-DCG Document 1-2 Filed 01/31/19 Page 1 of 3




           EXHIBIT   1   - SHOWING GUIDELINE RANGE
         Case 3:19-cv-00041-DCG Document 1-2 Filed 01/31/19 Page 2 of 3




     1                 IN THE DISTRICT COURT OF THE UNITED STATES
                                   DISTRICT OF SOUTH CAROLINA
     2                                CHARLESTON DIVISION

     3     UNITED STATES OF AMERICA,                 )    2:09-CR-BOO
     4                         Plaintiff             )    Charleston,
                                                          South Carolina
     5     VS                                    )        May 16, 2011

     6     CEDRIC WASHINGTON,

     7                         Defendant

     8                        TRANSCRIPT OF SENTENCING HEARING
                          BEFORE THE HONORABLE P. MICHAEL DUFFY,
     9                      SENIOR UNITED STATES DISTRICT JUDGE

10         APPEARANCES:

11         For the Plaintiff:              MR. ALSTON BADGER
                                           Assistant United States Attorney
12                                         P.O. Box 978
                                           Charleston, SC 29402
13

14

15
           For the Defendant:              MR. NATHANIEL ELLIOTT BARNWELL, ESQ.
16                                         N. Elliott Barnwell Law Office
                                           BOO Wappoo Road
17                                         Charleston, SC 29407

18

19

20

21

22

23        Court Reporter:                .Amy C. Diaz, RPR, CRR
                                          P.O. Box 835
24                                        Charleston, SC 29402

25                 Proceedings recorded by mechanical shorthand,
          Transcript produced by computer-aided transcription.



                   AMY    C.   DIAZ,   RPR, CRR OFFICIAL COURT REPORTER
     Case 3:19-cv-00041-DCG Document 1-2 Filed 01/31/19 Page 3 of 3
                                                                           3




 1                 Since there are no objections to the Presentence

 2     Report,   I'll adopt the factual statements in the report as

 3     the Court's finding of fact for purposes of this hearing.

 4                 Does anyone object to my doing so?

 5                 MR.    BADGER:      No,    Your Honor.

 6                 MR.    BARNWELL:          No,   Your Honor.

 7                 THE COURT:         Okay.        Let's look at the Guidelines.

 8                 They provide for           a    total offense level of 31.

 9                 The Criminal History Category is IV.

10                 The defendant is not eligible for probation.

11                 There is     a     term of imprisonment from 151 to 188

12     months.     However,      there is a statutory mandatory minimum of

13     20 years,    and the Guideline range then becomes 240 months.

14                 At least 10 years supervised release.

15                 A fine has not been calculated due to the

16     defendant's inability to pay                a   fine.

17                 Restitution is not an issue in the case.

18                 There is     a     $100 special assessment fee.

19                 Does anyone take issue with the Guidelines as read?

20                 MR.    BADGER:      No,    Your Honor.

21                 MR.   BARNWELL:           No,   Your Honor.

22                 THE COURT:         I'll hear first from the Government and

23     then from the defendant.

24                 MR.    BADGER:      Your Honor,        in light of the statutory

25     mandatory minimum sentence, there is little we can add to




                 AMY     C.   DIAZ,    RPR, CRR OFFICIAL COURT REPORTER
